DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 21, and 24 are allowable. The restriction requirement among Inventions I-III , as set forth in the Office action mailed on 09/23/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/17/2022 is withdrawn.  Claims 14-15 and 20 directed to Invention III is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Lund on 08/15/2022.
The application has been amended as follows: 

In claim 15, on line 3, change “said bearing structure” to “said first rotation bearing structure”.
In claim 20, on lines 1-2, change “a bending section” to “the bending section”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, inter alia, “an integral insertion unit to be connected to a bending section of a medical instrument to be inserted into a body cavity; said integral insertion unit comprising: an inner elongated shaft structure being configured for torque transmission around its length axis; and an outer elongated shaft structure surrounding concentrically said inner elongated shaft structure; the outer elongated shaft structure having a continuous outer surface; a bending bearing structure connectable to a distal end of said outer elongated shaft structure at one side and to the bending section at the other side, wherein said bending bearing structure comprises a first and second elements coupled to each other; the first element being connected to the inner elongated shaft structure and the second element being connected to the outer elongated shaft structure; wherein the first ” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record. 
The closest prior art of record is Yamakawa (US 2012/0029283). Yamakawa discloses the bending section (20, figures 1 and 4), an inner elongated shaft structure (19-20, figure 1), an outer elongated shaft structure (51-52, figure 4), and a bending bearing structure (see 45a, 40, and 44, figure 4). Yamakawa does not disclose first and second elements, where the first element is a dynamic element and the second element is a static element. Additionally, Yamakawa does not disclose the first and second stoppers.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record. Additionally, independent claim 14 is allowable for referring to the integral insertion unit of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 17, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795